In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-12-00471-CV
                              ___________________

                     JAMES DONALD EBARB, Appellant

                                         V.

          MORIAN KAHLA, ATTORNEYS AT LAW, Appellee
_________________________________________________________________ _

                 On Appeal from the 1st District Court
                        Jasper County, Texas
                        Trial Cause No. 32486
_________________________________________________________________ _

                          MEMORANDUM OPINION

      This is an appeal from a default judgment entered in a suit for breach of a

contract to pay for legal services. We affirm the trial court’s judgment.

      Appellee Morian Kahla, Attorneys at Law, L.L.P. (“Morian”) filed suit

against appellant James Donald Ebarb, in which Morian contended it represented

Ebarb in a criminal case in Newton County, and that Ebarb failed to pay the

outstanding balance of attorney’s fees due in the amount of $4000 under the terms

of the parties’ contract. Morian also pleaded that it had demanded payment, but

                                          1
Ebarb had refused to pay the balance due. Morian requested general damages in

the amount of $4000, pre-judgment and post-judgment interest, attorney’s fees, and

costs of suit. Attached to Morian’s petition was a citation and return that showed

Ebarb had been personally served with the lawsuit. Morian also filed a certificate

of Ebarb’s last known mailing address. In addition, the appellate record contains a

letter from Morian to Ebarb, in which Morian asked Ebarb “to let us know if you

will come in and sign the Assignment we have prepared stating that you intend to

pay the attorney’s fee that you owe us out of your portion of your mother’s estate.”

      When Ebarb failed to file an answer or otherwise appear in the case, the trial

court conducted a hearing, at which William Morian stated on the record that the

remaining principal amount due for attorney’s fees was $3900, which gave Ebarb

“the credits and offsets that he should have for payments that he made[.]” After the

hearing, the trial judge signed a default judgment in favor of Morian for $3900 as

the principal amount due, attorney’s fees of $500 if Ebarb did not appeal, court

costs of $369.95, and interest in the amount of 5% per year. Morian also requested

and obtained an abstract of judgment. Ebarb filed a “motion for appeal,” in which

he pointed out that he had made two payments of $50 each, which reduced the

principal amount owed from $4000 to $3900, and indicated that he would continue

to pay $50 per month.

                                         2
      In his pro se brief, Ebarb neither sets forth any appellate issues nor cites to

any authorities or the appellate record. See Tex. R. App. P. 38.1(f), (i) (Briefs must

state the issues presented for review and contain appropriate citations to authorities

and to the record.); Amir-Sharif v. Hawkins, 246 S.W.3d 267, 270 (Tex. App.—

Dallas 2007, pet. dism’d) (A pro se litigant must comply with applicable laws and

rules of procedure, and a court “cannot speculate as to the substance of”

appellant’s issues when they are inadequately briefed.). We therefore affirm the

trial court’s default judgment.

      AFFIRMED.




                                              ______________________________
                                                     STEVE McKEITHEN
                                                        Chief Justice



Submitted on June 10, 2013
Opinion Delivered June 27, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3